 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JASON RIVERA,                                      No. 2:19-cv-920 EFB P
11                       Plaintiff,
12            v.                                         ORDER
13    SUISUN CITY POLICE DEPARTMENT,
      et al.
14
                         Defendants.
15

16

17           Plaintiff, proceeding without counsel in this action brought pursuant to 42 U.S.C. § 1983,

18   seeks leave to proceed in forma pauperis (“IFP”) (ECF No. 2). His application indicates that he is

19   incarcerated in Solano County Jail and contains a signed certificate (from an official at that

20   facility) indicating that he has nothing in his institutional trust account. Id. at 2. The IFP

21   application is dated April 3, 2019. Id. On May 20, 2019 – the date this action was opened –

22   plaintiff filed a notice of change of address which indicates that he is no longer incarcerated.

23   ECF No. 5. His non-incarceration is confirmed in the docket of a separate case – Rivera v.

24   Walburn, No. 2:19-cv-622-WBS-CKD, at ECF No. 9. In that filing, dated May 13, 2019, the

25   Solano County Sheriff’s Office indicated that plaintiff was no longer incarcerated at the Solano

26   County Jail and, as such, his account at that institution could not be garnished. Id.

27   /////

28   /////
                                                         1
 1          Based on the foregoing, it is ORDERED that:
 2          1.      The Clerk is directed to send plaintiff a regular civil IFP application form;
 3          2.      Within thirty days from the date of service of this order, plaintiff must either
 4   submit a regular, non-prisoner IFP application or the full filing fee; and
 5          3.      Failure to comply with this order may result in a recommendation that this action
 6   be dismissed for failure to prosecute.
 7   DATED: July 24, 2019.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
